Title: Board of Visitors, University of Virginia, 15 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Tuesday, July 15. In the intervals of their attendance as members of the Convention in Charlottesville, the Board met, and
                            attended occasionally on the examination.
                        
                            
                                
                            
                        
                    